UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file No. 333-144597 TEAM NATION HOLDINGS CORPORATION (Exact name of registrant as specified in charter) Nevada 98-0441861 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4667 MacArthur Boulevard, Suite 310, Newport Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 13, 2010, there were 163,415,923 shares of the registrant’s common stock, $.001 par value, outstanding. Table of Contents Team Nation Holdings Corporation FORM 10-Q For the Quarterly Period Ended June 30, 2010 TABLE OF CONTENTS PART 1 — FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): 3 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 4 Consolidated Statements of Operations for the Three and Six Month Periods ended June 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for the Six Month Period ended June 30, 2010 and 2009 6 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II — OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 Default on Senior Securities 32 Item 4 Submission of Matters to Vote of Securities Holders 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 34 Table of Contents ITEM 1. FINANCIAL STATEMENTS Team Nation Holdings Corporation Condensed Financial Statements As of June 30, 2010 and December 31, 2009 and For the Three and Six Month Periods Ended June 30, 2010 and 2009 Condensed Financial Statements of Team Nation Holdings Corporation: Condensed Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 4 Condensed Statements of Operations for the Three and Six Month Periods ended June 30, 2010 and 2009 (unaudited) 5 Condensed Statements of Cash Flows for the Six Month Period ended June 30, 2010 and 2009 (unaudited) 6 Notes to the Condensed Financial Statements 8 3 Table of Contents Team Nation Holdings Corporation Condensed Balance Sheets As of June 30, 2010 and December 31, 2009 June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents - $ Due from affiliates - Prepaid expenses $ - Total current assets Notes receivable related party Accrued interest on JMJ note receivable Title plant Software and leasehold improvements, net of accumulated depreciation of $19,446 and $8,500 Deposits Total assets $ $ LIABILITIES AND SHAREHOLDER'S DEFICIT Current liabilities: Bank overdraft $ - Accounts payable trade $ Accounts payable of abandoned discontinued ops Related party convertible payable obligations - Affiliate payable - Accrued liabilities Current portion of financing agreement Current portion of note payable - Convertible debt obligation, net of discount of $441,774 and $982,051 Derivative liability Total current liabilities Financing agreement, net of current portion Convertible note payable, net of discount of $477,372 and $576,460 Note payable, net of current portion Accrued interest Total liabilities Commitments and contingencies (Note 13) Shareholder's deficit: Preferred stock ($0.001 stated value, 60 shares authorized and 60 shares outstanding) - - Common stock ($0.001 stated value, 1,000,000,000 shares authorized, 114,700,247 and 67,901,401 shares issued and outstanding) Additional paid in capital Stock subscription receivable ) ) Accumulated deficit ) ) Total shareholder's deficit ) ) Total liabilities and shareholder's deficit $ $ The accompanying notes are an integral part of the financial statements. 4 Table of Contents Team Nation Holdings Corporation Condensed Statements of Operations Unaudited For the Three and Six Month Periods Ended June 30, 2010 and 2009 For the For the For the For the Three Month Three Month Six Month Six Month Period Ended Period Ended Period Ended Period Ended June 30, June 30, June 30, June 30, Management fees related party $ Management fees - - Joint marketing - - - Total revenue Operating expenses: Title plant fees Search fees Processing and general General and administrative Related party management fees - - - Customer service expenses Selling expenses - Total operating expenses Operating loss ) Other expense (income): Interest income ) Interest income related party ) Interest expense Debt forgiveness related party ) - ) - Accretion of debt discount - - Derivative liability income ) - ) - Income (loss) from continuing operations before provision for income taxes ) ) Provision for income taxes - - Income from continuing operations ) ) Loss from discontinued operations - ) - ) Net income $ $ ) $ $ ) Income (loss) per share from continuing operations: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Loss per share from discontinued operations: Basic $ Diluted $ Net income (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements. 5 Table of Contents Team Nation Holdings Corporation Condensed Statements of Cash Flows For the Six Month Periods Ended June 30, 2010 and 2009 For the For the Six Month Six Month Period Ended Period Ended June 30, 2010 June 30, 2009 (unaudited) (unaudited) Cash flows from (used in) operating activities: Net income (loss) $ $ ) Loss from discontinued operations - ) Income (loss) from continuing operations ) Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Reserve for doubtful accounts receivable - Depreciation 78 Shares issued for services - Debt discount accretion - Derivative liability expense ) - Gain on debt forgiveness from related parties - Directors fees used to satisfy notes receivable - Decrease (increase) in assets: Accounts receivable - ) Prepaid expenses ) ) Due from affiliates ) Deposit ) ) Increase (decrease) in liabilities: Accounts payable ) ) Accrued liabilities ) Due to affiliate - Convertible related party debt obligations ) - Due to affiliate - Cash from (used in) operating activities continuing operations ) Cash used in operating activities discontinued operations - ) Cash from (used in) operating activities ) Cash flows used in investing activities: Purchase of software and improvements ) - Accrued interest on related party notes receivable ) - Accrued interest on stock subscription receivable ) ) Cash used in investing activities continuing operations ) ) Cash used in investing activities discontinued operations - Cash used in investing activities ) ) The accompanying notes are an integral part of the financial statements. 6 Table of Contents Team Nation Holdings Corporation Condensed Statements of Cash Flows For the Six Month Periods Ended June 30, 2010 and 2009 Cash flows used in financing activities: Restricted cash - ) Sale of common stock - Repayment of related party payable - ) Payments made on financing agreement ) - Payments made on note payable ) - Bank overdraft - Accrued interest on convertible debt obligation - Cash used in financing activities continuing operations ) ) Cash used in financing activities discontinued operations - - Cash used in financing activities ) ) Net decrease in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $
